Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to claim(s) 1, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including a bottom surface of the at least one circumferential recess being out of contact with the flat running surfaces of the upper and lower rail members at an angle deviation between the flat running surfaces of the upper and lower rail members and a rotation axis of the roller, when the rolling surface is in contact with the flat running surfaces of the upper rail member and the stationary lower rail member.
In regards to claim(s) 17, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the at least one circumferential recess having a depth in relation to the rolling surface and being configured to receive the flat running surfaces of the upper and lower rail members within the at least one circumferential recess without the flat running surfaces contacting Appl. No. To Be Assigneda bottom surface of the at least one circumferential recess at an angle deviation between the flat running surfaces of the upper and lower rail members and a rotation axis of the roller, such that side surfaces of the upper rail member and the lower rail member are prevented from coming in contact with the inner surface of the at least one side flange, when the rolling surface is in contact with the flat running surfaces of the upper rail member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656